Citation Nr: 1441583	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  06-33 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to higher initial ratings for hearing loss, currently rated as noncompensable prior to January 26, 2011; rated as 10 percent disabling effective January 26, 2011; rated as 30 percent disabling effective September 13, 2011; rated as 50 percent disabling effective September 15, 2011; and rated as 70 percent disabling effective July 18, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claim for an increased rating for hearing loss was remanded in July 2008, June 2010, and October 2010 for further development.  

The Veteran presented testimony at a Board hearing in December 2008.  A transcript of the hearing is associated with the Veteran's claims folder.  The Veterans Law Judge who conducted the hearing is no longer with the Board.  The Veteran was afforded the opportunity to appear before a current Veterans Law Judge, but ultimately declined another Board hearing.    

The RO, in its March 2006 rating decision, denied a claim for a compensable rating for hearing loss.  The RO then issued a January 2012 rating decision in which it granted a 10 percent rating effective January 26, 2011, and a 30 percent rating effective September 13, 2011.  It issued a May 2012 rating decision in which it granted a rating of 50 percent effective September 15, 2011.  It issued a March 2014 rating decision in which it granted a 70 percent rating effective July 18, 2013.  Consequently, there are several different time periods to consider.

The Board notes that the Veteran, in his June 2014 Brief, lists (as a separate issue) entitlement to an effective date earlier than January 26, 2011 for the grant of a compensable rating for hearing loss.  As part of the adjudication of the Veteran's increased rating claim, the Board will consider whether an increased rating is warranted at any time since the filing of the claim (June 27, 2005).  Consequently, the issue of whether a compensable rating is warranted prior to January 26, 2011, is part and parcel with the issue of entitlement to an increased rating for hearing loss.  

The Board also notes that the Veteran, in his June 2014 Brief, lists entitlement to an effective date earlier than October 24, 2006, for the award of service connection for tinnitus.  The Board decided this issue in October 2010 and it is no longer before the Board.

The Veteran has argued that that he could not work due to his service-connected disabilities, including those disabilities on appeal.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 10, 2005, the Veteran's bilateral hearing loss was manifested by Level I hearing in the right ear and Level VI hearing in the left ear.

2.  Effective October 10, 2005, the Veteran's bilateral hearing loss was manifested by Level II hearing in the right ear and Level VII hearing in the left ear.

3.  Effective July 11, 2007, the Veteran's bilateral hearing loss was manifested by Level IV hearing in the right ear and Level VII hearing in the left ear.

4.  Effective March 17, 2011, the Veteran's bilateral hearing loss was manifested by Level IX hearing in the right ear and Level VIII hearing in the left ear.

5.  Effective July 18, 2013, the Veteran's bilateral hearing loss is manifested by Level IX hearing in the right ear and Level X hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to October 10, 2005, the criteria for a compensable evaluation for bilateral hearing loss had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85-87, Diagnostic Code 6100 (2013).

2.  Effective October 10, 2005, the criteria for entitlement to a disability evaluation of 10 percent, but no higher, for the Veteran's service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85-87, Diagnostic Code 6100 (2013).  

3.  Effective July 11, 2007, the criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85-87, Diagnostic Code 6100 (2013). 

4.  Effective March 17, 2011, the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85-87, Diagnostic Code 6100 (2013). 

5.  Effective July 18, 2013, the criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected bilateral hearing loss has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85-87, Diagnostic Code 6100 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In January 2006 and March 2006 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2005, February 2006, September 2011, and March 2013.  These examinations are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations and the findings fully addressed the rating criteria, included file review.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the Veterans Law Judge identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in August 2005.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
50
80
75
LEFT
25
70
80
100

The pure tone average was 55 decibels in the right ear and 68.75 decibels in the left ear.  Speech recognition scores were 100 percent in the right ear and 92 percent in the left ear.  Such examination findings translate to level I hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Because the Veteran's hearing loss in his left ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  That numeral will be elevated to the next highest Roman numeral.  The Board notes that, pursuant to Table VIa, the findings in the left ear translate to level V, and that numeral is elevated to a VI.  Consequently, the findings translate to translate to level I hearing in the right ear and level VI hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran submitted audiologic examination results from the Center For Hearing.  The examination took place in October 2005.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
55
85
85
LEFT
30
70
90
95

The pure tone average was 61.25 decibels in the right ear and 71.25 decibels in the left ear.  Speech recognition tests were not conducted.  Without complete findings (including speech recognition scores), it is not possible to apply Table VII, Diagnostic Code 6100; however, in a June 2012 correspondence, the Veteran argued that even if his speech recognition scores were 100 percent bilaterally, these findings would yield a compensable rating.  The Board recognizes that this is correct.  Such examination findings translate to level II hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Because the Veteran's hearing loss in his left ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  That numeral will be elevated to the next highest Roman numeral.  The Board notes that, pursuant to Table VIa, the findings in the left ear translate to level VI, and that numeral is elevated to a VII.  Consequently, the findings would translate to level II hearing in the right ear and level VII hearing in the left ear.  If the speech recognition scores were 100 percent bilaterally, applying Table VII, Diagnostic Code 6100, this equates to a 10 percent rating.
  
The Veteran underwent another VA examination in February 2006.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
60
80
75
LEFT
35
80
90
95

The pure tone average was 60 decibels in the right ear and 75 decibels in the left ear.  Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  Such examination findings translate to level II hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The Board notes that these examination findings do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran submitted audiologic examination results from the Center For Hearing.  The examination took place in July 2007.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
65
80
85
LEFT
30
75
95
100

The pure tone average was 62.5 decibels in the right ear and 75 decibels in the left ear.  Speech recognition scores were 80 percent in the right ear and 68 percent in the left ear.  Such examination findings translate to level IV hearing in the right ear and level VI hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Because the Veteran's hearing loss in his left ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  That numeral will be elevated to the next highest Roman numeral.  The Board notes that, pursuant to Table VIa, the findings in the left ear translate to level VI, and that numeral is elevated to a VII.  Consequently, the findings translate to translate to level IV hearing in the right ear and level VII hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 20 percent rating.

A September 2007 VA outpatient treatment record reflects that puretone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
75
X
90
LEFT
40
90
X
105

The examiner noted that hearing loss in the right ear was mild to severe, and that hearing loss in the left ear was mild to profound.  Word recognition was fair in the right ear and poor in the left ear.   

The Veteran submitted an October 2007 statement in support of the claim (VA Form 21-4138) in which he concluded that a 30 percent rating was warranted.  In order to arrive at this conclusion, he used the July 2007 Center for Hearing findings for his left ear.  He also used the July 2007 speech recognition scores for his right ear.  For puretone threshold levels in his right ear, he used the findings at the September 2007 outpatient treatment examination.  Because pure tone threshold levels at 3000 hertz were not tested, he used the findings from the February 2006 VA examination.  In short, he used the most favorable findings from three examinations (February 2006 VA examination, July 2007 Center for Hearing, and September 2007 VA outpatient treatment).  

In March 2008, the Veteran underwent an audiologic examination at the Center For Hearing (see January 2011 correspondence).  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
65
80
80
LEFT
30
70
90
95

The pure tone average was 60 decibels in the right ear and 71.25 decibels in the left ear.  Speech recognition scores were 76 percent in the right ear and 60 percent in the left ear.  Such examination findings translate to level IV hearing in the right ear and level VII hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Because the Veteran's hearing loss in his left ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  In this case, Table VIa does not result in a higher level of hearing loss.  The level VII hearing loss is elevated to the next highest Roman numeral.  Consequently, the findings translate to translate to level IV hearing in the right ear and level VIII hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 20 percent rating.

In March 2009, the Veteran underwent an audiologic examination at the Center For Hearing (see January 2011 correspondence).  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
60
85
90
LEFT
35
70
90
95

The pure tone average was 62.5 decibels in the right ear and 72.5 decibels in the left ear.  Speech recognition scores were 72 percent in the right ear and 76 percent in the left ear.  Such examination findings translate to level V hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  The findings do not reveal any exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Applying Table VII, Diagnostic Code 6100, this equates to a 10 percent rating.

An April 2009 VA outpatient treatment report reflects that puretone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
80
X
90
LEFT
45
90
X
105

The examiner noted that hearing loss in the right ear was moderately-severe to severe, and that hearing loss in the left ear was moderate to profound.  Word recognition was poor in both ears.   

The Veteran submitted a May 2009 statement in support of the claim (VA Form 21-4138) in which he argued that a 40 percent rating was warranted.  To arrive at this conclusion, for the left ear, he used the puretone threshold findings of the April 2009 VA outpatient treatment examination.  Because testing was not performed at 3000 hertz, the Veteran estimated the decibel level by using the point in the graph where the line intersected the 3000 hertz line.  He then used the speech recognition scores from the July 2007 Center for Hearing examination.  For the right ear, he once again used the puretone threshold findings of the April 2009 outpatient examination (estimating findings at 3000 hertz) and applied Table VIa.  

A January 2010 VA outpatient treatment report reflects that puretone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
95
X
95
LEFT
40
80
100
100

The examiner noted that hearing loss in both ears was mild to profound.  Word recognition was good in the right ear and poor in the left ear.   

In an August 2010 statement in support of the claim (VA Form 21-4138), the Veteran once again argued that a 40 percent rating was warranted.  To arrive at this conclusion, for the left ear, he used the puretone threshold findings of the January 2010 VA outpatient treatment examination and the speech recognition scores from the July 2007 Center for Hearing examination.  For the right ear, he used the used the puretone threshold findings of the January 2010 outpatient examination (estimating findings at 3000 hertz) and applied Table VIa.  

The RO granted a 10 percent rating effective January 26, 2011.  The basis for the rating was a VA examination that took place on that date.  Virtual VA (Document 20, p. 11) reflects that the VA examination was completed, and that "Data available under Tools menu."  The Board has not been able to locate the data.  As will be explained below, the Board has granted a 20 percent rating effective July 11, 2007, and there has been no contention that the January 2011 VA examination results would yield a rating in excess of 20 percent.  

In March 2011, the Veteran underwent an audiologic examination at University Ear, Nose & Throat.  Puretone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
100
90
95
LEFT
50
85
100
105

The pure tone average was 77.5 decibels in the right ear and 85 decibels in the left ear.  Speech recognition scores were 56 percent in the right ear and 58 percent in the left ear.  Such examination findings translate to level VIII hearing in the right ear and level VIII hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Since the Veteran's hearing loss in his right ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  In this case, Table VIa does not result in a higher level of hearing loss.  The level VIII hearing loss is elevated to the next highest Roman numeral.  Consequently, the findings translate to translate to level IX hearing in the right ear and level VIII hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 50 percent rating.

On September 13, 2011, the Veteran underwent a VA examination.  Puretone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
90
90
100
LEFT
50
80
95
105+

The pure tone average was 76.25 decibels in the right ear and 82.5 decibels in the left ear.  Speech recognition scores were 80 percent in each ear.  Such examination findings translate to level V hearing in the right ear and level V hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Because the Veteran's hearing loss in his right ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  In this case, Table VIa yields a level VI.  The level VI hearing loss is elevated to the next highest Roman numeral.  Consequently, the findings translate to translate to level VII hearing in the right ear and level V hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 30 percent rating.

On September 15, 2011, the Veteran underwent an audiologic examination with the Berkshire Ear, Nose, Throat & Audiological Associates (BENTA).  Puretone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
85
85
90
LEFT
50
70
95
95

The pure tone average was 70 decibels in the right ear and 77.5 decibels in the left ear.  Speech recognition scores were 70 percent in the right ear and 48 percent in the left ear.  Such examination findings translate to level VI hearing in the right ear and level IX hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Because the Veteran's hearing loss in his right ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  In this case, Table VIa does not result in a higher level of hearing loss.  The level VI hearing loss is elevated to the next highest Roman numeral.  Consequently, the findings translate to translate to level VII hearing in the right ear and level IX hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 50 percent rating.

In March 2013, the Veteran underwent a VA examination.  Puretone thresholds for the ears were as follows:





HERTZ


1000
2000
3000
4000
RIGHT
35
95
95
105+
LEFT
55
75
95
105

The pure tone average was 82.5 decibels in the right ear and 82.5 decibels in the left ear.  Speech recognition scores were 76 percent in the right ear and 68 percent in the left ear.  Such examination findings translate to level V hearing in the right ear and level VII hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Because the Veteran's hearing loss in his left ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  In this case, Table VIa does not yield a higher level of hearing loss.  Unlike the exceptional pattern of hearing loss described in 38 C.F.R. § 4.86(b), under 38 C.F.R. § 4.86(a), the hearing level is not elevated to the next highest Roman numeral.  Consequently, the findings translate to translate to level V hearing in the right ear and level VI hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 30 percent rating.

On July 18, 2013, the Veteran underwent an audiologic examination at BENTA.  Puretone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
105
95
110
LEFT
60
80
100
95

The pure tone average was 83.75 decibels in the right ear and 83.75 decibels in the left ear.  Speech recognition scores were 54 percent in the right ear and 42 percent in the left ear.  Such examination findings translate to level VIII hearing in the right ear and level X hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Because the Veteran's hearing loss in his right ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  In this case, Table VIa does not yield a higher Roman Numeral.  The level VIII hearing loss is elevated to the next highest Roman numeral (IX).  Since the Veteran's hearing loss in his left ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  In this case, Table VIa does not yield a higher level of hearing loss.  Unlike 38 C.F.R. § 4.86(b), under 38 C.F.R. § 4.86(a), the hearing level is not elevated to the next highest Roman numeral.  Consequently, the findings translate to translate to level IX hearing in the right ear and level X hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 70 percent rating.

On July 24, 2013, the Veteran underwent an audiologic examination at the Albany Hearing Center.  Puretone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
35
115
105
115
LEFT
75
95
105
105

The pure tone average was 92.5 decibels in the right ear and 95 decibels in the left ear.  Speech recognition scores were 48 percent in the right ear and 40 percent in the left ear.  Such examination findings translate to level IX hearing in the right ear and level X hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Because the Veteran's hearing loss in his left ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  In this case, Table VIa does not yield a higher level of hearing loss.  Unlike 38 C.F.R. § 4.86(b), under 38 C.F.R. § 4.86(a), the hearing level is not elevated to the next highest Roman numeral.  Consequently, the findings translate to translate to level IX hearing in the right ear and level X hearing in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 70 percent rating.

The Board notes that the Veteran has undergone numerous audiologic examinations.  The findings and the appropriate disability rating based on those findings are as follows:


Date 
Examiner
Right Ear Hearing 
Left Ear Hearing
Appropriate
Rating
8/4/05 
VA
I
VI
0%
10/10/05 
Center for Hearing
II
VII
10%*
2/1/06 
VA
II
II
0%
7/11/07 
Center for Hearing
IV
VII
20%
3/25/08 
Center for Hearing
IV
VIII
20%
3/24/09 
Center for Hearing
V
IV
10%
3/17/11
University ENT
IX
VIII
50%
9/13/11
VA
VII
V
30%
9/15/11
BENTA
VII
IX
50%
3/14/13
VA
V
VI
30%
7/18/13
BENTA
IX
X
70%
7/24/13
Albany Med Center
IX
X
70%

*As noted above, speech recognition tests were not conducted at this examination; however, even assuming that the scores would have been 100% bilaterally, a rating of 10 percent would be warranted.  

The Board notes that the private examinations have resulted in findings that indicate hearing loss more severe than is indicated at VA examinations.  Specifically, the speech recognition scores vary significantly when compared to the VA examinations.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In this case, the Board finds no adequate reasons or bases to weigh any one examination finding as more credible that another.  

Prior to October 10, 2005
The only relevant findings dated prior to October 10, 2005 are the August 2005 VA examination findings.  As noted above, puretone averages and speech recognition scores translated to level I hearing in the right ear and level IV hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating for bilateral hearing loss.  Consequently, prior to October 10, 2005, a compensable rating is not warranted.

Effective October 10, 2005
On October 10, 2005, the Veteran underwent a private examination in which speech recognition tests were not conducted.  However, assuming that the speech recognition scores were 100 percent bilaterally, the puretone averages combined with 100 percent speech recognition scores would translate to level II hearing in the right ear and level VII hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 10 percent rating for bilateral hearing loss.  

The Board recognizes that the findings of the February 2006 VA examination result in a noncompensable rating; however, in giving the benefit of the doubt to the Veteran, the Board finds that, effective October 10, 2005, a rating of 10 percent, but no greater, is warranted.


Effective July 11, 2007
On July 11, 2007, the Veteran underwent a private examination in which puretone averages and speech recognition scores translated to level IV hearing in the right ear and level VII hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 20 percent rating for bilateral hearing loss.  Likewise, the puretone averages and speech recognition scores of the March 2008 Center for Hearing examination also result in a 20 percent rating.  

The Board notes that the findings of the March 2009 Center for Hearing examination result in only a 10 percent rating; however, in giving the benefit of the doubt to the Veteran, the Board finds that, effective July 11, 2007, a rating of 20 percent, but no greater, is warranted.

To the extent that the Veteran argued for a 30 percent rating (in an October 2007 statement in support of the claim) and a 40 percent rating (in a May 2009 statement in support of the claim), the Board notes that neither the VA nor the private examinations include findings that meet the criteria for a 30 percent of a 40 percent rating.  The only way to meet the schedular criteria for ratings of 30 and 40 percent is to rely on the incomplete findings of examinations in which hearing was not tested at 3000 hertz and speech recognition scores were not conducted.  Only by combining these incomplete findings with the most favorable findings cherry picked from various other examination reports can one arrive at the ratings that the Veteran suggests.  

Effective March 17, 2011
On March 17, 2011, the Veteran underwent a private examination in which puretone averages and speech recognition scores translated to level IX hearing in the right ear and level VIII hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 50 percent rating for bilateral hearing loss.  Likewise, the puretone averages and speech recognition scores of the September 2011 BENTA examination result in a 50 percent rating.

The Board recognizes that the findings of the September 2011 and March 2013 VA examinations result in only a 30 percent rating; however, in giving the benefit of the doubt to the Veteran, the Board finds that, effective March 17, 2011, a rating of 50 percent, but no greater, is warranted.

Effective July 18, 2013
Effective July 18, 2013, the Veteran has been assigned a 70 percent rating.  This rating was based on the results of July 18, 2013 BENTA examination and the July 24, 2013 Albany Medical Center examination.  Both examinations showed puretone averages and speech recognition scores which translated to level IX hearing in the right ear and level X hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 70 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were shown; but applying the findings to Table VIa did not yield higher levels of hearing loss.  Based on these audiological test results, a rating in excess of 70 percent is not warranted.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  As noted previously, however, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating prior to October 10, 2005; a rating in excess of 10 percent prior to July 11, 2007; a rating in excess of 20 percent prior to March 17, 2011; a rating in excess of 50 percent prior to July 18, 2013; and a rating in excess of 70 percent effective July 18, 2013.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  As discussed above, however, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the assigned schedular ratings. Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER
	
Prior to October 10, 2005, entitlement to a compensable rating for bilateral hearing loss is denied.

Effective October 10, 2005, entitlement to a rating of 10 percent, but no higher, for the Veteran's service-connected bilateral hearing loss is granted.

Effective July 11, 2007, entitlement to a rating of 20 percent, but no higher, for the Veteran's service-connected bilateral hearing loss is granted.

Effective March 17, 20111, entitlement to a rating of 50 percent, but no higher, for the Veteran's service-connected bilateral hearing loss is granted.

Effective July 18, 2013, entitlement to a rating in excess of 70 percent for bilateral hearing loss is denied.


REMAND

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Board notes that the Veteran has met the schedular requirements for a TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a).

The Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board recognizes that the March 2011 VA examiner rendered a negative opinion on the question of whether service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board, however, notes that the Veteran's hearing loss disability has become more severe since the March 2011 VA examination.  Consequently, the Board finds that a new examination and opinion are warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determining whether the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service-connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


